Citation Nr: 9930324	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  93-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
lumbosacral strain, currently rated as 40 percent disabling.

2.  Entitlement to an increased disability rating for pes 
planus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1992 rating decision of the Houston, 
Texas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
increases in disability ratings above 10 percent for 
lumbosacral strain and 0 percent for pes planus.  The RO 
increased the rating for lumbosacral strain to 40 percent in 
an April 1998 rating decision, and increased the rating for 
pes planus to 10 percent in a June 1999 rating decision.  The 
veteran has continued his appeals, and is currently seeking 
ratings in excess of 40 percent for lumbosacral strain and 
10 percent for pes planus.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's lumbosacral strain is currently manifested 
by severe limitation of motion, arthritic changes, narrowing 
of joint spaces, pain on motion, weakened movement, 
fatigability, and some incoordination due to pain.

3.  The veteran's bilateral pes planus is currently 
manifested by pain with manipulation and use of the feet, 
exostoses on the dorsal aspect of each foot, and moderate 
impairment of weightbearing activities, without evidence of 
marked deformity, swelling, or callosities.



CONCLUSIONS OF LAW

1.  While the veteran's lumbosacral strain meets the criteria 
for a 40 percent rating, consideration of an extraschedular 
rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (1999).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking higher disability ratings for his 
service-connected lumbosacral strain and pes planus.  A 
person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for an 
increased rating for a disability is generally well grounded 
when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The veteran claims that his 
disabilities due to lumbosacral strain and pes planus have 
worsened.  Therefore, the Board finds that his claims for 
increased ratings are well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claims have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

Lumbosacral Strain
The veteran is seeking a rating higher than the current 40 
percent rating for his service-connected lumbosacral strain.  
Records indicate that the veteran injured his low back during 
service, and that he has continued to have chronic low back 
pain since that time.  On VA medical examination in December 
1997, the veteran reported that his low back pain radiated 
into both hips.  He reported that his low back pain was 
constant, and was increased by walking one block, or riding 
in a car for 40 to 50 miles.  The examiner observed that the 
veteran walked with the aid of a cane, and that he walked 
quite slowly.  There was tenderness and muscle spasm in the 
lumbar paravertebral muscles.  Movement of the lumbar spine 
was limited to 15 degrees of flexion, 10 degrees of lateral 
bending to each side, and 10 degrees of rotation to each 
side, with complaints of pain on all motions.  Straight leg 
raising was positive at 60 degrees on each side.  X-rays of 
the lumbosacral spine revealed spondylosis, spurs, and loss 
of disc height.  The examiner reported that the veteran's low 
back produced weakened movement, fatigability, and some 
incoordination due to pain.

Under the rating schedule, lumbosacral strain is rated as 
follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteoarthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  .... 
40 percent

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position.  
......................................... 20 percent

With characteristic pain on motion.  
....... 10 percent

With slight subjective symptoms only.  
... 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

Recent medical evidence indicates that the veteran's 
lumbosacral strain is manifested by severe limitation of 
motion, arthritic changes, and narrowing of joint space.  
Those manifestations meet several, but not all, of the 
criteria for a 40 percent rating under Diagnostic Code 5295.  
The veteran's low back disability has also been shown to be 
manifested by pain on motion, weakened movement, 
fatigability, and some incoordination due to pain.  Taking 
those factors into account, the veteran's low back impairment 
is sufficient to warrant a 40 percent rating.  The evidence 
does not indicate that the veteran's lumbosacral strain 
disability warrants a rating higher than 40 percent.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).

Pes Planus
Records in the claims file indicate that the veteran's 
bilateral pes planus has continued since service.  On VA 
examination in May 1992, the veteran reported pain in both 
feet that increased with weightbearing.  The veteran walked 
with the assistance of a cane.  The examining physician noted 
tenderness of palpation of each foot, and bony prominences at 
the first metatarsal cuneiform joint of each foot.  The 
veteran was unable to pronate or supinate his right foot.  On 
VA examination in November 1997, the veteran reported a 
history of frostbite of the feet during service.  He reported 
that he currently had numbness in his great toes, pain in his 
feet with walking, and coldness in his feet at night.  The 
examiner noted tenderness to palpation of both feet, and 
dorsal exostoses of the first metatarsal cuneiform joints 
bilaterally.  The examiner reported that the veteran had a 
moderate disease process associated with pes planus, 
manifested as degenerative joint disease.  The examiner 
reported that the veteran's pes planus limited his tolerance 
of prolonged standing and ambulatory activities.

Under the rating schedule, pes planus is rated as follows:

Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances:
Bilateral  
.........................................
.... 50 percent
Unilateral  
.........................................
.. 30 percent

Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities:
Bilateral  
.........................................
... 30 percent
Unilateral  
.........................................
. 20 percent

Moderate; weightbearing line over or 
medial to great toe, inward bowing of the 
tendo achillis, pain on manipulation and 
use of the feet:
Bilateral or Unilateral  
...................... 10 percent


Mild; symptoms relieved by built-up shoe 
or arch support  ............................................. 0 
percent

38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).

Medical findings have indicated that the veteran's bilateral 
pes planus is manifested by pain with manipulation and use of 
the feet, and exostoses on the dorsal aspect of each foot, 
producing moderate impairment of weightbearing activities.  
Overall, his pes planus disability is most consistent with 
the current 10 percent rating.  He has not been shown to have 
the marked deformity, swelling, or callosities that would 
warrant the next higher, 30 percent, rating.  The evidence 
does not indicate that he has exceptional or unusual 
disability due to pes planus such as would warrant 
consideration of an extraschedular rating.  The Board finds 
that the preponderance of the evidence is against the claim 
for a rating in excess of 10 percent.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain is denied.

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

